Cite as 2014 Ark. App. 418



                     ARKANSAS COURT OF APPEALS

                                        DIVISION I
                                         CR-13-844
                                       No.


RESHEILA CHAISSON                               Opinion Delivered   June 18, 2014
                              APPELLANT
                                                APPEAL FROM THE CRITTENDEN
V.                                              COUNTY CIRCUIT COURT
                                                [NO. CR-2001-378-A]
STATE OF ARKANSAS
                                  APPELLEE HONORABLE RALPH WILSON, JR.,
                                           JUDGE

                                                AFFIRMED; MOTION TO
                                                WITHDRAW GRANTED

                            WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s revocation of her probation. Appellant’s

counsel has filed a no-merit brief and motion to withdraw pursuant to Anders v. California1

and Arkansas Supreme Court Rule 4-3(k),2 stating that there are no meritorious grounds

to support an appeal. The clerk mailed a certified copy of counsel’s motion and brief to

appellant, informing her of her right to file pro se points for reversal.3 Appellant failed to

file pro se points for reversal. We affirm the court’s revocation of appellant’s probation and

grant counsel’s motion to withdraw.

       1
           386 U.S. 738 (1967).
       2
           (2013).
       3
        A certified copy of counsel’s motion and brief were mailed to appellant at her last
known address, which was the same address listed in counsel’s certificate of service on his
motion to withdraw. The packet was returned to the clerk marked “Undeliverable as
addressed forwarding order expired.” Counsel had no additional contact information for
appellant.
                                  Cite as 2014 Ark. App. 418


       On June 22, 2001, appellant pled guilty to possession of marijuana with intent, a

Class B felony. She was sentenced to 108 months’ probation along with fines, court costs,

and fees totaling $2,725.00, to be paid in installments of $50.00 per month. Appellant was

permitted to transfer her probation to Texas. On June 16, 2010, the State filed a petition

for revocation of probation, asserting that appellant (1) failed to pay fines, costs, and fees as

directed; (2) failed to report to probation as directed; (3) failed to pay probation fees; (4)

failed to notify the sheriff and her probation officer of her current address and

employment; (5) possessed and used marijuana; (6) committed a criminal trespass; (7)

departed from drug rehab without permission; and (8) refused to provide a urine sample.

A hearing on the State’s petition was held on June 10, 2013.

       At the hearing, Amy Peyton, bookkeeper for the Crittenden County Sheriff’s

Department, testified that appellant had made twelve payments totaling $715.00 since

beginning payments on July 19, 2001. She noted that appellant’s last payment was on

December 5, 2002. Peyton advised that appellant owed $470.00 in transportation fees

from Houston, Texas.4 She asserted that since appellant stopped making her payments, she

had not informed the sheriff’s department of why she stopped making payments, whether

she was working, or where she was living.

       Mary Marshall, appellant’s supervising probation officer,5 testified that in June 2010,

Texas requested a warrant and to “close interest.” Its request led to Jim Russell


       4
           This fee was for appellant’s extradition from Texas back to Arkansas.
       5
         Marshall had only become appellant’s probation officer the week of the hearing as
her file “had been transferred to Texas, and Texas was supervising her.”


                                                2
                                   Cite as 2014 Ark. App. 418


completing the violation report asserting that appellant “wasn’t doing right.” Marshall

asserted that Russell prepared the violation report based solely on information transmitted

to him “by the Texas people,” without any additional dealings with appellant. The

violation report was completed in June 2010, “after [the Sheriff’s Department] had gotten

a lot of different correspondence from Texas on [appellant’s] progress.” Appellant’s

counsel objected to Marshall’s testimony. The court sustained the objection, but stated

that it would “allow the violation report information [as] that’s just a report.”6 Finally,

Marshall testified that appellant still owed $225.00 in probation fees.

       Following Marshall’s testimony, appellant moved for a directed verdict as to the

State’s allegations that appellant (1) failed to report to probation as directed, (2) failed to

notify the sheriff and her probation officer of her current address and employment, (3)

possessed and used marijuana, (4) committed a criminal trespass, (5) departed from drug

rehab without permission, and (6) refused to provide a urine sample. Her basis for moving

for a directed verdict on these allegations was that they were “all Texas allegations that

were transmitted down there.” The court granted appellant’s motion, leaving only the

allegations of appellant’s failure to pay fines, costs, and fees as directed and her failure to

pay probation fees.

       The court then found by a preponderance of the evidence that appellant

inexcusably failed to comply with the conditions requiring her to pay all fines and costs,

and to timely pay her probation fees. It granted the State’s petition on those two grounds

and revoked appellant’s probation. In its June 10, 2013 sentencing order, the court


       6
           This court notes that the violation report was not entered into evidence.
                                                3
                                Cite as 2014 Ark. App. 418


imposed on appellant a 36 months’ suspended imposition of sentence. It is from this order

that this timely appeal followed.

       In compliance with Anders and Rule 4-3(k)(1), counsel ordered the entire record

and found that after a conscientious review of the record, there were no issues of arguable

merit for appeal. Counsel’s brief adequately covered the only action that was adverse to

appellant below, namely, the revocation. After carefully examining the record and the

brief presented to us, we believe counsel has complied with the requirements established

by the Arkansas Supreme Court for no-merit appeals and conclude that the appeal is

wholly without merit. Accordingly, we affirm appellant’s revocation and grant counsel’s

motion to withdraw.

       Affirmed; motion to withdraw granted.

       WYNNE and HIXSON, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                            4